Citation Nr: 0311809	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from May 1955 to May 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran filed a timely notice of disagreement only as to 
the denial of left ear hearing loss.  The RO subsequently 
provided a statement of the case (SOC) and in August 1998, 
the veteran perfected his appeal and the issue was properly 
certified to the Board.  

The Board notes that the veteran presented for a 
Videoconference Hearing before the undersigned Acting 
Veteran's Law Judge in June 2000; a transcript of such is of 
record.  In a December 2000 the Board remanded the issue of 
entitlement to service connection for left ear hearing loss 
to the RO for further development pursuant to the Veterans 
Claims Assistance Act (VCAA), to include affording the 
veteran a VA examination.  

A June 2002 decision, the RO granted service connection for 
tinnitus.  A 10 percent disability rating was assigned 
effective May 1999.  The veteran has not initiated an appeal 
as to that rating decision.  


REMAND

The veteran is seeking service connection for left ear 
hearing loss.  

As indicated above, the Board remanded the issue of 
entitlement to service connection for left ear hearing loss 
in a decision dated in December 2000 for further development 
to include a VA examination.  The Board notes that in 
accordance with Stegall v. West, 11 Vet. App. 268 (1998), 
this case must be remanded again for the actions set forth 
below.  

In January 2002 the veteran presented for an audio 
examination in accordance with the Board's December 2000 
remand.  The examiner noted review of the veteran's claims 
folder, particularly the 1976 audiogram that was negative for 
any hearing loss and the 1980 audiogram that revealed mild 
hearing loss in the left ear at 3000 Hertz (Hz) of 30 
decibels dB).  Physical examination in January 2002 revealed 
mild sensorineural hearing loss at 2000 Hz and above.  The 
examiner commented that it is at least as likely as not 
"that the hearing loss that was first identified in 1980 
could have gotten worse over the next five years when there 
are no [audiograms] for documentation."

The Board finds that the examiners comment does not 
constitute a clear opinion as to the etiology of the 
veteran's left ear hearing loss.  It is not clear from her 
statement whether the examiner believes to a degree of 
medical certainty that the veteran's left ear hearing loss 
was at least as likely as not due to any incident or event of 
active military service, i.e. noise exposure from May 1955 to 
May 1959, when the veteran served on active duty.  

In addition, the Board previously requested that the RO, 
through appropriate channels, attempt to obtain and associate 
with the record all medical records pertaining to the veteran 
from the U.S.N.S. Patch during January 1959, and should 
request copies of all treatment records for complaints of 
bilateral ear problems.  If the search for records yields 
negative results, this fact was to be documented in the 
claims file, and the veteran and his representative notified.  
The RO should undertake this action.  

Also, as previously noted, during his personal hearing, the 
veteran indicated that he was currently receiving treatment 
for his left ear hearing loss at his local VA medical 
facility.  Those records should be obtained.  

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by VCAA.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered. 

2.  The RO, through appropriate channels, 
should attempt to obtain and associate 
with the record all medical records 
pertaining to the veteran from the 
U.S.N.S. Patch during January 1959, and 
should request copies of all treatment 
records for complaints of bilateral ear 
problems.  If the search for records 
yields negative results, this fact should 
be documented in the claims file, and the 
veteran and his representative notified.

3.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at his local VA medical 
facility for hearing loss.  

4.  The RO should contact the examiner 
who conducted the January 2002 
examination at the Columbia VA Medical 
Center and request that she issue an 
addendum to her January 2002 VA 
examination report.  Based upon her 
review of the veteran's claims folder and 
examination of the veteran in January 
2002, the examiner should opine, to a 
degree of medical certainty, whether it 
is at least as likely as not that the 
veteran's current left ear hearing loss 
is due to or the result of any incident 
or event of active military duty from May 
1955 to May 1959, i.e. due to noise 
exposure sustained during that period.  
In the event that the same examiner is 
unavailable, another VA examiner should 
review the veteran's claims folder to 
include the January 2002 VA examination 
report.  He/she should specifically note 
review of the veteran's claims folder in 
expressing his/her opinion on the 
question raised above.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.   An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


